DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 12-13, 15, 19-20, 22, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decoder-side intra mode derivation (“Xiu”) in view of US 2019/0215521 A1 (“Chuang”) (Note: Xiu is provided in the IDS).  
Regarding claim 1, Xiu discloses a method of decoding video data, the method comprising: deriving, for a current block of video data and using decoder side intra mode derivation (DIMD) (e.g. see DIMD for NxN CUs, e.g. see at least Section 2.3), intra modes using reconstructed samples of neighboring blocks (e.g. see intra modes derived from DIMD, e.g. see at least Section 2.3); constructing, for the current block, a most probable mode (MPM) list (e.g. see MPM list, Section 2), wherein constructing the MPM list comprises inserting, into the MPM list, at least one intra mode from the derived intra modes (e.g. see intra modes derived from DIMD are used as MPM candidates, e.g. see at least Section 2.3); and predicting, using a candidate selected from the constructed MPM list, the current block (e.g. see MPM index, e.g. see at least Section 2.3). 
Although Xiu discloses deriving, for a current block of video data and using decoder side intra mode derivation (DIMD), intra modes using reconstructed samples of neighboring blocks, it is noted Xiu differs from the present invention in that it fails to particularly disclose deriving, for a current block of video data and using decoder side intra mode derivation (DIMD), a list of intra modes. Chuang however, teaches deriving, for a current block of video data and using decoder side intra mode derivation (DIMD), a list of intra modes (e.g. see intra mode set including two-mode DIMD corresponding to the first DIMD mode and the second DIMD mode, e.g. see at least paragraph [0104]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xiu and Chuang before him/her, to modify the decoder-side intra mode derivation of Xiu with Chuang in order to improve coding performance of video coding systems. 
Regarding claim 5, Xiu further discloses wherein constructing the MPM list further comprises: inserting, into the MPM list and after the at least one intra mode from the derived list of intra modes, additional intra mode candidates (e.g. see DIMD candidate is always placed at the first place in the MPM list and the last existing MPM candidate is removed, e.g. see at least Section 2.3).  
Regarding claim 6, Xiu further discloses wherein inserting the additional intra mode candidates comprises: inserting, into the MPM list and after the at least one intra mode from the derived list of intra modes, one or more default candidates (e.g. see DIMD candidate is always placed at the first place in the MPM list and the last existing MPM candidate is removed, e.g. see at least Section 2.3; thus, the candidates that follow the DIMD in first place of the list are one or more default candidates).  
	Regarding claims 8, 12-13, 15, 19-20, 22, 26-27, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim(s) 7, 14, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decoder-side intra mode derivation (“Xiu”) in view of US 2019/0215521 A1 (“Chuang”) in further view of US 2014/0376626 A1 (“Lee”). 
Regarding claim 7, although Xiu discloses wherein constructing the MPM list further comprises: inserting, into the MPM list the at least one intra mode from the derived list of intra modes, one or more intra mode candidates that are prediction modes from neighboring blocks of the current block (e.g. see DIMD candidate is always placed at the first place in the MPM list and the last existing MPM candidate is removed, e.g. see at least Section 2.3), it is noted Xiu differs from the present invention in that it fails to particularly disclose inserting, into the MPM list and before the at least one intra mode from the derived list of intra modes, one or more intra mode candidates that are prediction modes from neighboring blocks of the current block.  Lee however, teaches inserting, into the MPM list and before the at least one intra mode from the derived list of intra modes, one or more intra mode candidates that are prediction modes from neighboring blocks of the current block (e.g. see positioning 2 and 3 in an upper portion and backing other intra-prediction modes, e.g. see at least paragraph [0112]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xiu, Chuang and Lee before him/her, to incorporate Lee into the decoder-side intra mode derivation of Xiu as modified by Chuang in order to increase video compression efficiency.
	Regarding claims 14, 21, 28, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Allowable Subject Matter
Claims 2-4, 9-11, 16-18, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al., US 2021/0243452 A1, discloses method and apparatus for interactions between decoder-side intra mode derivation and adaptive intra prediction modes
Chuang et al., US 2017/0374369 A1, discloses methods and apparatus of decoder side intra mode derivation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485